Exhibit N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE OCTOBER 1, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION SECURES TRANSPORTATION CAPACITY FOR GROWING FAYETTEVILLE SHALE PRODUCTION OKLAHOMA CITY, OKLAHOMA, OCTOBER 1, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced its wholly-owned subsidiary, Chesapeake Energy Marketing, Inc., has entered into a ten-year agreement for firm transportation of 375 million cubic feet (mmcf) per dayof natural gas and an option to transport an additional 125 mmcf per day on the Fayetteville Express Pipeline, a new 42-inch, 187-mile pipeline system to be constructed by Kinder Morgan Energy Partners, L.P. and Energy Transfer Partners, L.P. The pipeline system that will transport natural gas from Chesapeake’s rapidly growing Fayetteville Shale play in Arkansas will originate in Conway County, Arkansas, continue eastward through White County, Arkansas and terminate at an interconnect with Trunkline Gas Company in Quitman County, Mississippi.The system will connect to Chesapeake’s natural gas gathering system in the Fayetteville Shale and will include multiple receipt and delivery points.Pending necessary regulatory approvals, the pipeline project is expected to be in service by late 2010 or early 2011. Management Comments Aubrey K.
